 



              (AIRBUS LOGO) [l28411al2841101.gif]   EXHIBIT 10.1



 
17 September 2007
 
Airbus/PMD/TI/07-040907
 
RTI International Metals Inc.
P.O. Box 269
1000 Warren Avenue
Niles, Ohio 44446-0269, U.S.A.
 
Attn:  Dawne S Hickton — Vice Chairman & Chief Executive Officer
 
Dear Dawne,
 
Letter of Intent — Additional Volume of Titanium Products
 

1.   Introduction:

 
In confirmation of our recent discussions regarding the supply, by RTI
International Metals Inc to Airbus, of Titanium products (Billets, Bloom and
Flat Rolled Products — FRP) this Letter of Intent is issued to outline the
agreement reached.
 

2.   Commercial Conditions:

 
Beginning in 2010 and continuing through 2020, RTI will supply, and EADS will
purchase an additional volume up to a potential maximum as defined in Attachment
one (1) of 35% of the combined round Airbus/EADS demand. Post 2015 FRP volumes
will be continued at the existing levels of that defined in MAT/CON/353. The
defined minimum round product volumes together with the defined product mix for
MAT/CON/353 apply, from 2010 an additional round product volume option will be
available up to 35% of the combined EADS programme needs. Inclusive of this will
be a separate volume of Ingots, 1000t of ingot volume will be purchased per
annum up to and inclusive of 2015. The accumulative ingot volume will be
utilised from 2016 as feed-stock for future volumes within this contract and
form part of the overall Market Share up to 35%. Ingot volume produced in
support of this contract will be stored in RTI facilities until such times as
the material is required, no storage costs will be incurred by Airbus.
 
In the event that RTI International Metals Inc. is unable to supply sponge as
per their investment planning, RTI guarantees to protect the Airbus volume up to
maximum listed in Attachment 1.
 

3.   Pricing:

 
Pricing shall be in US Dollars ($) and include the costs of transportation, to
any destination specified by Airbus, in accordance with Delivery Duty Unpaid
(DDU) IncoTerms 2000, unless agreed otherwise between the parties at time of
Contract amendment. Delivery destinations inclusive of Europe/China and the USA.
 

  •  Pricing shall be as set forth in Attachment 1.

 

         

AIRBUS, AN EADS JOINT COMPANY
WITH BAE SYSTEMS   AIRBUS UK LIMITED, REGISTERED IN
ENGLAND & WALES NO 3468788
REGISTERED OFFICE
NEW FILTON HOUSE
FILTON BRISTON BS99 7AR   AIRBUS UK
NEW FILTON HOUSE FILTON BRISTOL
BS99 TAR UNITED KINGDOM
PHONE +44(0) 117 969 3831
FAX +44(0) 117 936 2828


 
 
Page 1 of 2
17 September 2007



--------------------------------------------------------------------------------



 



4.   Contractual Conditions:

 
All future Volumes awarded to RTI International as a result of this Letter of
Intent, shall be subject to the terms of the EADS Frame Contract with reference
number MAT/CON/353, which will be subsequently amended to take account of this
material change.
 

5.   Duration:

 
Term of the additional volume Agreement will be January 1, 2010 to December 31,
2020 Existing MAT/CON/353 terms will remain unchanged (December 31, 2015).
Thereafter agreed additional volume will be based upon Market Share and Product
Mix becomes fully flexible between Billet and Bloom. The product volumes within
MAT/CON/353 remain unchanged up to 2015.
 

6.   Round Product Volume:

 
Minimum — Per Attachment 1
 
Maximum — 2010 — 2020 equal to 35% of combined Airbus/EAD’s total round titanium
consumption plus FRP volume of 906 tonnes from 2016 to 2020 — Can be increased
upon mutual agreement.
 
 
THIS SPACE INTENTIONALLY LEFT BLANK
 
 
 
Page 2 of 5
17th September 2007



--------------------------------------------------------------------------------



 



Signed for and behalf of RTI International Metals, Inc.
 

             
Signatures:
 
/s/  Dawne S. Hickton


 
/s/  David Hall


                  Names:   Dawne S. Hickton   David Hall                  
Titles:   Vice Chairman & CEO   Managing Director         RTI International
Metals, Inc.   RTI Europe Ltd                   Date:   17 September 2007


  17 September 2007


   


 
Signed for and on behalf of EADS Deutschland GmbH and the EADS Beneficiary
Companies
 

             
Signatures:
 
/s/  Craig Smith


 
/s/  Antoine Gaugler


                  Names:   Craig Smith   Antoine Gaugler                  
Titles:   Senior Vice President, Procurement   Titanium Lead Buyer        
Airbus SAS   EADS Deutschland GmbH                   Date:   17 September 2007


  17 September 2007


   


 
 
Page 3 of 5
17th September 2007